DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,133,138), hereinafter “Oh”, in view of Xing et al. (US 2017/0148404), hereinafter “Xing”.

Regarding claim 1, Oh discloses a display device (see Figs. 1-8) comprising:
a first pixel row (row with PX1, Figs. 3, 4 and 8) including a first pixel electrode (PE in PX11, Fig. 3) and a second pixel electrode (PE in PX12) that are arranged in a first direction (D1);
a second pixel row (row with PX2) including a third pixel electrode (PE in PX21) and a fourth pixel electrode (PE in PX22) that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction (D2) intersecting the first direction;
a third pixel row (row with PX3) including a fifth pixel electrode (PE in PX31) and a sixth pixel electrode (PE in PX32) that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction;
a first source line (DL_1) and a second source line (DL_2) extending in the second direction (D2) between the first pixel electrode and the second pixel electrode, between the third pixel electrode and the fourth pixel electrode, and between the fifth pixel electrode and the sixth pixel electrode (see Figs. 3, 4 and 8);
a first gate line (GL1_1) extending in the first direction (D1) between the first pixel row (PX1) and the second pixel row (PX2) (see Figs. 3, 4 and 8);
a second gate line (GL1_2) extending in the first direction (D1) between the second pixel row (PX2) and the third pixel row (PX3) (see Figs. 3, 4 and 8); and

Oh fails to explicitly disclose the gate lead line connected to the first gate line and the second gate line.
However, Xing discloses a display device (see Figs. 2-3) comprising a gate lead line (connection line of The scanning driving signal 1, Fig. 3; paras. [0040-0041]) connected to the first gate line (G2) and the second gate line (G1) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate lead line connected to the first gate line and the second gate line, as in Xing, into the display device of Oh to increase the turn-on time of the TFT switches in each row, thus prolonging the charge time of the pixel electrodes (Xing, paras. [0040-0041]).

Regarding claim 2, Oh discloses wherein the first pixel electrode, the second pixel electrode, the third pixel electrode, the fourth pixel electrode, the fifth pixel electrode, and the sixth pixel electrode (PE in PXs) have an outer shape with a maximum width in the second direction (D2) smaller than a maximum width in the first direction (D1) (see Figs. 2-4 and 8).

Regarding claim 3, Oh discloses wherein the first pixel electrode (PE in PX11) includes:
a first area (e.g., left half of PE) extending at a first angle with respect to the first direction (D1) (see Figs. 4 and 8); and
a second area (e.g., right half of PE) extending at a second angle different from the first angle with respect to the first direction (D1) (see Figs. 4 and 8), and


Regarding claim 4, Oh discloses wherein the third pixel electrode (PE in PX21) includes:
a third area (left half of PE) extending at a third angle with respect to the first direction (D1) (see Figs. 4 and 8); and
a fourth area (right half of PE) extending at a fourth angle different from the third angle with respect to the first direction (D1) (see Figs. 4 and 8), and
the boundary between the first area and the second area is arranged in line with a boundary between the third area and the fourth area (see Figs. 4 and 8).

Regarding claim 5, Oh discloses wherein the gate lead line (GL3_2) overlaps the boundary between the third area and the fourth area in planar view (see Figs. 4 and 8).

Regarding claim 6, Oh discloses wherein a maximum width in the first direction (D1) of the first area is equal to a maximum width in the first direction of the second area (see Figs. 2-4 and 8).

Regarding claim 8, Oh discloses wherein
the first source line (DL_1) is disposed closer to the first pixel electrode (PE in PX11) than the second source line (DL_2) is (see Figs. 2-4 and 8), and
the second source line (DL_2) is disposed closer to the second pixel electrode (PE in PX12) than the first source line (DL_1) is (see Figs. 2-4 and 8).

Regarding claim 9, Oh fails to explicitly disclose a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row.
However, Xing discloses a first end connecting wiring (connection line of G1, G2 and The scanning driving signal 1, Fig. 3) that connects the first gate line (G2) and the second gate line (G1) at an end of the second pixel row (row with P1) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row, as in Xing, into the display device of Oh to connect two adjacent gate lines to increase the turn-on time of the TFT switches in each row, thus prolonging the charge time of the pixel electrodes (Xing, paras. [0040-0041]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,133,138) in view of Xing et al. (US 2017/0148404), as applied to claim 1 above, and further in view of Sugihara et al. (US 8,816,350), hereinafter “Sugihara”.

Regarding claim 7, Oh in view of Xing discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the gate lead line is disposed between the first source line and the second source line.
However, Sugihara discloses a display device (see Figs. 1-3), wherein a lead line (41) is disposed between the first source line (15y) and the second source line (15X) (see Figs. 1 and 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the gate lead line is disposed between the first source line and the second source line, as in Sugihara, into the display device of Oh and Xing to provide a shield line to reduce cross talk between the adjacent signal lines (Sugihara, col. 5, lines 11-20 and col. 21, line 44 – col. 22, line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896